DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 9/23/21 have been entered. The amendments have overcome each and every of the previously presented 112(b) and 112(d) rejections. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claim were previously rejected over Richards (US 2865454 A), in view of Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19) and are now rejected over Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19), in view of Khaghani (Differential pressure and mechanical pipe sticking - provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites “a pressure” and depends from claim 1 which already introduces “a pressure”. It is not clear whether or not the newly introduced “a pressure” of claim 23 is the same or different from that previously introduced in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19), in view of Khaghani (Differential pressure and mechanical pipe sticking).

Regarding claim 1, Richards teaches a system, comprising: 
Nair teaches the tool is a magnetic assembly tool (Fig 10, Fig 11, Page 18, the tool is a wellbore tubular with magnets to generate a top-, bottom- or straddle packer); 
a magnetorheological fluid comprising magnetorheological particles (Page 3, Materials, the materials are an “MR fluid” containing “Magnetic particles such as iron oxide”); and 
(Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this semi-solid packing is additionally seen and described in Fig 9). 
While Nair teaches a packer tool (Fig 10, Fig 11, Page 18, the tool is a wellbore tubular with magnets to generate a top-, bottom- or straddle packer), Nair is silent on the tool that is positioned above a downhole location of a stuck pipe in a wellbore, wherein the stuck pipe is caused by differential sticking in the wellbore and a source of nitrogen, the nitrogen is inserted in an annulus. 
Khaghani teaches the tool that is positioned above a downhole location of a stuck pipe in a wellbore (Page 2, “Placing a packer in the hole above the stuck point”), wherein the stuck pipe is caused by differential sticking in the wellbore (Page 2, the document is directed towards solutions to “Differential-pressure-pipe-sticking problems”) and 
a source of nitrogen (Page 2 “Reducing mud weight by gasifying with nitrogen”, necessarily there is a source of nitrogen), the nitrogen is inserted in an annulus (Page 2, the use of nitrogen is under the heading of methods to reduce “hydrostatic pressure in the annulus”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nair by applying Nair’s invention for resolving differentially stuck pipe as disclosed by Khaghani 
Nair as modified by Khaghani teaches wherein the semi-solid packing element is created above the downhole location of the stuck pipe (Khaghani page 2, the packer of Nair which is a semi-solid packing element as discussed above, is placed above the stuck point), and the semi-solid packing element and the nitrogen modifies a pressure causing the differential sticking (Khaghani, page 2, the packer and nitrogen “reduce the hydrostatic pressure in the annulus”).  

Regarding claim 3, Nair further teaches wherein the magnetic assembly tool is placed in a drill pipe (Fig 11 of Nair, there are permanent magnets located inside the tubular wall. The examiner respectfully notes that although the prior art uses the term “casing”, structurally, meets all limitation conveyed by “drill pipe” in that it too is a pipe capable of being used for drilling.)  

Regarding claim 4, Nair further teaches wherein the magnetic assembly tool embedded on the outside of a drill pipe (Fig 11 of Nair, there are permanent magnets embedded on the outside of the tubular wall. The examiner respectfully notes that although the prior art uses the term “casing”, structurally, meets all limitation conveyed by “drill pipe” in that it too is a pipe capable of being used for drilling.) .  
(Fig 11 of Nair, there are permanent magnets embedded on inside the tubular wall).     

Regarding claim 7, Richards as modified by Nair further teaches wherein the magnetic field is applied to the flow of the magnetorheological fluid to create a magneto-rheological effect based at least in part on an alignment of the magnetorheological particles with the magnetic field is between a pipe and the wellbore (Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this occurs in the annulus as additionally seen and described in Fig 9).  

Regarding claim 21, Nair further teaches wherein the magnetic assembly tool comprises an arrangement of a plurality of magnets in which the plurality of magnets form a segmented ring around a circumference of a pipe, wherein the segmented ring comprises a respective space between two of the plurality of magnets (Fig 11, the magnets form a ring around the pipe with spaces in between constituting a segmented ring).  

Regarding claim 22, Nair further teaches wherein the magnetic assembly tool comprises an arrangement of a plurality of magnets, wherein the arrangement comprises a segmented ring (Fig 11, the magnets form a ring around the pipe with spaces in between constituting a segmented ring).
(Page 2, Khaghani, the methods are for reducing “the hydrostatic pressure in the annulus”).  

Regarding claim 24, Nair as modified further teaches wherein the pressure is a hydrostatic pressure (Page 1, Figure 1, Khaghani, the pressure is a hydrostatic pressure resulting in a stuck point where there is stuck pipe and a lower formation pressure) that is below the semi-solid packing element in the wellbore (Page 2, Khaghani, the packer is set above the stuck point).  

Regarding claim 25, Nair as modified further teaches wherein the magnetic assembly tool is a bottom hole assembly that comprises a plurality of magnets (Fig 11, there are a plurality of magnets as shown. The tool constitutes a BHA as it can reasonably construed as a lower portion of a broader tool string i.e. below portions which are absent the magnets.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19), in view of Khaghani (Differential pressure and mechanical pipe sticking), further in view of Fripp (US 20170191341 A1).

(Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this occurs in the annulus as additionally seen and described in Fig 9). 
Nair is silent on the magnetic assembly tool comprises a coiled tube with a plurality of magnets at the end of the coiled tube.  
Fripp teaches the magnetic assembly tool comprises a coiled tube (Para 0029, the tool may be deployed on joined tubulars, wireline, or coiled tubing) with a plurality of magnets at the end of the coiled tube (Fig 1A-1C, plurality of magnets 24A and 24B).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nair by having magnetic assembly tool comprises a coiled tube with a plurality of magnets at the end of the coiled tube as disclosed by Fripp because Fripp identifies coiled tubing as one of many known alternatives in the arts for the deployment of magnets downhole/at the end of the string including joined tubulars, wireline, or coiled tubing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676